department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list t ep ra tb legend taxpayer a ira x ira y amount a amount b company a company b dear this is in response to your request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount a and a distribution from ira y totaling amount b taxpayer a asserts that her failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was caused by mistakes made by an employee of company b taxpayer a further represents that amount a and amount b have been untouched and remain in the non ira accounts in which they were erroneously placed on date taxpayer a attempted to directly transfer ira x and ira y to individual_retirement_accounts ira with company b she was told that company a could not do this without account numbers from company b she was told by company b that she could not open accounts without funds on date taxpayer a withdrew amounts a and b from ira x and ira y with company a that same day she went to company b and instructed the representative of company b to deposit each check in a five year ira cd account the representative of company b erroneously placed amount a and amount b in five year non ira cd accounts the amounts have remained in the non ira accounts untouched based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distributions of amount a and amount b sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider ali relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by mistakes made by company b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a and amount b from ira x and ira y respectively taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a and amount b rollover iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount a and amount b will be considered rollover_contributions within the meaning of sec_408 of the code into this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t3 sincerely mop yours a ia liew po laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
